PER CURIAM.
We have thoroughly examined the briefs, appendices and original record. There are numerous procedural errors which, if properly brought to the attention of the trial judge or raised in this court, might justify a reversal. Our consideration of the record, however, convinces us that' in the ultimate result the trial judge ruled correctly. Under the circumstances reflected by this record the procedural errors are either harmless or were waived in the trial court. Therefore, the judgment under assault is
Affirmed.
TERRELL, C. J., and ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.